Citation Nr: 1016774	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
March 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Jurisdiction over the 
claims folder is currently held by the RO in Atlanta, 
Georgia.

In August 2009 the Board remanded the case for the scheduling 
of a hearing before the Board at the RO.  In February 2010, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.

The issue on appeal was previously characterized as 
entitlement to service connection for PTSD.  The Court of 
Appeals for Veterans Claims (Court) has held that a claim for 
service connection for a psychiatric disability encompasses 
all psychiatric symptomatology, regardless of how that 
symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In light of Clemons, the Board has 
recharacterized the claim on appeal as service connection for 
a psychiatric disability to include PTSD.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

During the February 2010 hearing, the Veteran testified that 
she had not worked since April 2004 due to symptoms of a 
mental disorder.  Similarly, the Veteran filed a claim to 
reopen a previously denied claim for entitlement to service 
connection for tinnitus in January 2005.  Therefore, 
the issues of entitlement to TDIU and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for tinnitus have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has reported several in-service stressors to 
account for her current PTSD, including that she was exposed 
to sniper fire while stationed in Panama, and that she 
participated in support of Operation Just Cause.  The Board 
finds that additional verification is needed regarding the 
Veteran's stressors related to her service in Panama before a 
decision can be rendered.  The Veteran should be contacted 
and asked to provide the location and dates, as specific as 
possible, during which she was exposed to sniper fire in 
Panama and the unit with which she served.  If the Veteran is 
able to provide sufficient details regarding her claimed 
stressor, the agency of original jurisdiction (AOJ) should 
attempt to verify her presence in Panama and her reported 
exposure to sniper fire.

In addition, a July 2007 decision from the Social Security 
Administration (SSA) indicates that the Veteran is in receipt 
of disability benefits for several disabilities including 
PTSD.  While SSA records are not controlling for VA 
determinations, they may be pertinent to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Therefore, when VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  The Board finds that the RO should obtain 
and associate with the claims folder a copy of the SSA 
decision awarding the Veteran disability benefits, together 
with all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The Veteran has also reported that she receives treatment for 
PTSD at the Atlanta VA Medical Center (VAMC).  The claims 
folder contains records of VA treatment dated through July 
2009, and upon remand, the Veteran's most current treatment 
records should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she 
provide details of her claimed exposure 
to sniper fire in Panama including the 
location and unit with which she served 
and the dates, as specific as possible, 
during which the sniper fire occurred. 

2.  If the Veteran is able to provide 
sufficient details to allow for 
verification of her claimed stressors, 
verify whether she served in Panama in 
support of Operation Just Cause and 
attempt to corroborate her claimed 
stressor of exposure to sniper fire 
through any available means, including 
the U.S. Army and Joint Services 
Records Research Center (JSRRC).  

3.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  Obtain records of treatment from the 
Atlanta VAMC from July 2009 to present. 

5.  If any of the Veteran's reported 
stressors are verified, other than the 
already-corroborated 1991 plane crash, 
schedule the Veteran for a VA psychiatric 
examination by a physician.  The claims 
folders including a copy of this remand 
must be made available to, and be 
reviewed by, the examiner.

If the Veteran is diagnosed with PTSD, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that the Veteran's PTSD is the result of 
any verified stressors.  If PTSD is 
diagnosed on the basis of a non-verified 
stressor, that stressor should be 
specified.  

The rationale for any opinions should be 
provided.

6.  If any of the benefits sought on 
appeal are not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



